COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Francisco Guzman v. The State of Texas

Appellate case number:      01-16-00262-CR

Trial court case number:    1278695

Trial court:                182nd District Court of Harris County

       On June 28, 2016, we abated and remanded this case to the trial court to appoint
appellate counsel based on the trial court’s order finding that appellant is indigent and
granting his motion to appoint appellate counsel. The trial court clerk has filed a
supplemental clerk’s record that includes the trial court’s order, signed on June 13, 2016,
appointing Jerome Godinich, Jr. to represent appellant on appeal. Accordingly, we
REINSTATE this case on the Court’s active docket.

       The reporter’s record was filed in this appeal on April 25, 2016, and the clerk’s
record was filed on April 26, 2016. Appellant’s brief is due to be filed in this Court no
later than 30 days from the date of this order. See TEX. R. APP. P. 38.6(a).

       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings_______________________
                  Acting individually  Acting for the Court


Date: July 14, 2016